March7, 1957

Hon. Edd B. Keys               CpinionNo. W- 48
CountyAttorney
Tom Green County               Re: Does Section96 of the new Probate
San Angelo,Texas                   Code supersedeand repealArticle
                                   6629,RevisedCivil Statutes,which
                                   prohibitedrecordationof any in-
                                   strumentafter August 22, 1897, and
                                   not in Englishlanguageand related
Dear Mr. Keys:                     question.

          Your letterrequestingour opinionrelativeto the captioned
matter is as follows:

         "The questionis, does Section96 of the new Probate
    Code which permitsthe reoordanceof the copy of a foreign
    will and its probatein the deed records of any countywhere
    real estate,of which dispositionis made by the will, is
    located,but that no provisionwas made for the translation
    for the same? Does the said Section96 supersedeand repeal
    Article 6629R.C.S. which prohibitedrecordationof any in-
    strumentexecutedafter August 22, 1897, and not in English
    language7

        lurther the questionis, if Section 96 does supersede
    Article 6629,is i necessaryto have an accompanyingtrans-
    lation? If so, by what means would the translationbe made
    and what requirementfor its authenticity?"

         Article 6629,Vernon'sCivil Statutesreads as follows:

         "No deed, conveyanceor other instrument,whetherre-
    latingto real or personalproperty,if in any other than the
    Englishlanguage,shall be admittedto record;provided,that
    all such instrumentsexecutedprior to the twenty-secondday
    of August, 1897,may be filed and recordedif accompaniedby
    a correcttranslationthereof,the accuracyof which is sworn
    to before some officerauthoriaedto administeroaths. Such
    translationsshall be recordedwith the original,and if cor-
    rect shall operateas constructivenoticefrom and after the
    date of its filing,if the originalbe authenticatedin the
    manner requiredby l.a~.~
Hon. Edd. B, Keys, page 2 (WW-48)



            Section96 of the Texas ProbateCode which became effectiveon
January1,   1956, provides:

          "When any will or testamentaryinstrumentoonveyingor
    in any manner disposingof land in this State has been duly
    probatedaccordingto the laws of any of the United States,
    or territoriesthereof,or the Districtof Columbia,or of
    any countryout of the limits of the United States,a copy
    thereofand of its probatewhich bears the attestation,seal
    and certificaterequiredby the precedingSection,may be
    filed and recordedin the deed recordsin any countyof this
    State in which said real estate is situated,in the same man-
    ner as deeds and conveyancesare requFredto be recordedunder
    the laws of this State, and withoutfurtherproof or authenti-
    cation;providedthat the validityof such a will or testa-
    mentary instrumentfiled under this Sectionmay be contested
    in the manner and to the extenthereinafterprovided."

           Artiole 6629, V.C.S., is a generalstatutewhich appliesto the
filing and recordingof deeds, conveyancesor other instrumentsrelating
to eitherreal or personalproperty. Section96 of the probateCode is a
specialstatutewhich only appliesto the filing and recordingof wills or
othertestamentaryinstruments.

           It is a generalrule of statutory constructionthat the enact-
ment of a speciallaw will not repeal or supersedea prior act of general
characterand application. But an act containingspecificprovisionspre-
vails over a prior act which deals with the subjectgenerally. According-
ly, both acts will stand and a specificact is treatedas an exceptionto,
or qualificationof, a generallav previouslyenacted. Bunt v. Atkinson,
12 S.W.2d L$? (Cool.App.)

           You are thereforeadvisedthat it is our opinionthat Section
96 of the probateCode does not repeal or supersedeArticle 6629,V.C.S.,
which prohibitsthe recordingof instrumentswhich are not in the English
Language. Both Section96 of the ProbateCode and Article6629. V.C.S.,
will stand,,andSection96 of the ProbateCode shouldbe treatedas an
exceptionto, or qualificationof, Article6629,V.C.S.



            Section96 of the probateCode does not repeal
            or supersedeArticle 6629,V.C.S. which pro-
            hibitsthe recordingof instrumentswhich sre
            not in the English language. Both Section96
            of the ProbateCode and Article 6629,V.C.S.,
Hon. Edd. B. Keys, page 3 (W- 48)



         will stand,and Section96 of the ProbateCode
         should be treatedas an exceptionto, or quali-
         ficationof, Article 6629,V.C.S. Bunt e.
         J&&~Q&    I2 S.W.2d I.42(Cm. App.)

                              Yours very truly,

                              WILL WIISON
                              AttorneyGeneral of Texas




                                    Assistant



APPROVED:

OPINIONC@!MI!PTEE
H. Grady Chandler,Chairman


WVG:gs